Case: 09-50078 Document: 00511398419 Page: 1 Date Filed: 03/02/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 2, 2011

                                       No. 09-50078                         Lyle W. Cayce
                                                                                 Clerk

JAMES DEMOSS

                                                   Plaintiff - Appellant
v.

CHRISTINA MELTON CRAIN, Chairman of the Texas Board of Criminal
Justice; NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION;
ED OWENS, Deputy Director of Texas Department of Criminal Justice,
Correctional Institutions Division; TEXAS BOARD OF CRIMINAL JUSTICE;
ROBERT EASON, Senior Warden Robertson Unit; RONALD WILLIAMS,
Captain of Corrections Officers; D SWEETIN, Senior Warden Eastham Unit;
FRANKLIN REESCANO, Assistant Warden Eastham Unit; VANCE DRUM,
Chaplin Eastham Unit; HAYWOOD TALIB, Chaplin Robertson Unit; BILLY
PIERCE, Director of Chaplaincy

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 1:06-CV-00862


Before KING, DAVIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 09-50078 Document: 00511398419 Page: 2 Date Filed: 03/02/2011



                                  No. 09-50078

      Plaintiff–Appellant James DeMoss challenges several Texas Department
of Criminal Justice policies under the Religious Land Use and Institutionalized
Persons Act and 42 U.S.C. § 1983. Following a bench trial, the district court
entered judgment for the Defendants–Appellees. We AFFIRM the judgment of
the district court.
             I. FACTUAL & PROCEDURAL BACKGROUND
      James DeMoss is an inmate in the Texas state prison system, which is
administered by the Texas Department of Criminal Justice (“TDCJ”). DeMoss
filed a lawsuit against TDCJ and several prison officials in their individual and
official capacities (collectively “Defendants”), alleging that several TDCJ policies
impermissibly interfered with his ability to practice his religion in violation of
the Religious Land Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C.
§§ 2000cc to 2000cc-5. He also asserted several claims under 42 U.S.C. § 1983,
alleging that those same policies violated his constitutional rights under the
First and Fourteenth Amendments.             Specifically, DeMoss challenged the
following policies:   (1) inmates who have been confined to their cells for
disciplinary infractions are prohibited from attending religious services (the “cell
restriction policy”); (2) all inmate-led religious services are tape recorded when
there is no prison staff member or outside volunteer present (the “recording
policy”); (3) inmates are not allowed to carry a pocket-sized Bible or Qur’an (the
“religious text policy”); (4) inmates must be clean-shaven (the “grooming policy”);
and (5) inmates may not stand for extended periods of time in prison dayrooms
(the “dayroom policy”).
      Both DeMoss and Defendants filed motions summary judgment.                 In
evaluating these motions, the district court concluded that TDCJ’s unequal
enforcement of its cell restriction policy violated RLUIPA, and granted summary
judgment to DeMoss on that claim. Additionally, the district court dismissed
DeMoss’s challenge to TDCJ’s religious text policy for failure to state a claim.

                                         2
     Case: 09-50078 Document: 00511398419 Page: 3 Date Filed: 03/02/2011



                                   No. 09-50078

See 28 U.S.C. §§ 1915(e)(B)(ii) (stating that the district court should dismiss an
inmate’s civil rights claim if it “fails to state a claim upon which relief may be
granted.”), 1915A(b)(1) (same).
      DeMoss’s remaining claims challenging the facial validity of the cell
restriction policy and the recording, grooming, and dayroom policies proceeded
to a bench trial. After the bench trial, the district court concluded that none of
TDCJ’s policies violated RLUIPA or DeMoss’s constitutional rights and entered
judgment in favor of the Defendants on all of DeMoss’s remaining claims.
                                II. DISCUSSION
      DeMoss advances four arguments on appeal:              (1) the district court
improperly denied his request for an injunctive, declaratory, and monetary relief
for TDCJ’s enforcement of the cell restriction policy; (2) the district court erred
in dismissing his challenge to TDCJ’s religious text policy for failure to state a
claim; (3) the district court improperly concluded that TDCJ’s dayroom,
grooming, and recording policies did not violate RLUIPA; and (4) the district
court improperly concluded that TDCJ’s recording policy did not violate the First
Amendment. We address each argument in turn. “Following a bench trial, we
review the district court’s conclusions of law de novo and its factual findings for
clear error.” Cerda v. 2004-EQR1 L.L.C., 612 F.3d 781, 786 (5th Cir. 2010).
A.    DeMoss’s RLUIPA Claims
      1.    RLUIPA
      The bulk of DeMoss’s claims on appeal are derived from RLUIPA.
RLUIPA provides:
      No government shall impose a substantial burden on the religious
      exercise of a person residing in or confined to an institution . . . even
      if the burden results from a rule of general applicability, unless the
      government demonstrates that imposition of the burden on that
      person—




                                         3
    Case: 09-50078 Document: 00511398419 Page: 4 Date Filed: 03/02/2011



                                  No. 09-50078

            (1) is in furtherance of a compelling governmental interest;
            and
            (2) is the least restrictive means of furthering that compelling
            governmental interest.
42 U.S.C. § 2000cc-1(a).
      Under RLUIPA, the plaintiff bears the initial burden of proving that “the
challenged government action ‘substantially burdens’ the plaintiff’s ‘religious
exercise.’ ” Mayfield v. Tex. Dept. of Criminal Justice, 529 F.3d 599, 613 (5th
Cir. 2008). A government action imposes a substantial burden on religious
exercise if it “truly pressures the adherent to significantly modify his religious
behavior and significantly violate his religious beliefs.” Adkins v. Kaspar, 393
F.3d 559, 570 (5th Cir. 2004).
      If the plaintiff meets this burden of proof, the burden shifts to the
government to “demonstrate that its action was supported by a compelling
interest and that the regulation is the least restrictive means of carrying out
that interest.”   Mayfield, 529 F.3d at 613.      In determining whether the
government has met its burden of proof, we give “due deference to the experience
and expertise of prison and jail administrators in establishing necessary
regulations and procedures to maintain good order, security and discipline,
consistent with consideration of costs and limited resources.”          Cutter v.
Wilkinson, 544 U.S. 709, 723 (2005) (citation and internal quotation marks
omitted).
      2.    TDCJ’s Cell Restriction Policy
            a.    Injunctive and Declaratory Relief
      DeMoss first challenges the district court’s refusal to grant him a
preliminary injunction against the enforcement of the cell restriction policy and
its failure to issue a declaratory judgment stating that the policy violates
RLUIPA. The Defendants respond that this claim is now moot because the cell



                                        4
    Case: 09-50078 Document: 00511398419 Page: 5 Date Filed: 03/02/2011



                                     No. 09-50078

restriction policy was voluntarily changed before the bench trial, so that “all
general population offenders are allowed to attend religious services while on
cell restriction.” In its summary judgment order, the district court concluded
that TDCJ’s unequal enforcement of the cell restriction policy violated RLUIPA,
but did not reach a decision as to the validity of the policy itself. The policy was
subsequently abandoned before the bench trial, but, despite being urged to
dismiss the claim as moot by the Defendants, the district court concluded that
the policy itself did not violate RLUIPA or § 1983.
      On appeal, this court reviews determinations of mootness de novo.
Sossamon v. Texas, 560 F.3d 316, 324 (5th Cir. 2009). A claim is moot when the
parties are no longer “adverse parties with sufficient legal interests to maintain
the litigation.” Id. (quoting United States v. Lares–Meraz, 452 F.3d 352, 354 (5th
Cir. 2006) (per curiam)).      In Sossamon, this court addressed an identical
challenge to the cell restriction policy and concluded that TDCJ’s abandonment
of the policy mooted the plaintiff’s RLUIPA challenge to that policy. Id. at 326.
In reaching that conclusion, this court noted that, although “a defendant has a
heavy burden to prove that the challenged conduct will not recur once the
challenged conduct is dismissed as moot, government actors in their sovereign
capacity and in the exercise of their official duties are accorded a presumption
of good faith because they are public servants, not self-interested private
parties.”   Id. at 325.   We therefore stated that, “[w]ithout evidence to the
contrary, we assume that formally announced changes to official governmental
policy are not mere litigation posturing” and concluded that an affidavit from the
Director of the TDCJ stating that the cell restriction policy had been changed
satisfied the government’s burden of making “ ‘absolutely clear’ that the cell-
restriction condition cannot ‘reasonably be expected to recur.’ ” Id.
      DeMoss’s     challenge    to   the   cell   restriction   policy   is   factually
indistinguishable from that this court dismissed as moot in Sossamon. As in

                                           5
     Case: 09-50078 Document: 00511398419 Page: 6 Date Filed: 03/02/2011



                                        No. 09-50078

Sossamon, the Defendants submitted an affidavit from the TDCJ director stating
that the cell restriction policy had been abandoned and that all inmates on cell
restriction would be allowed to attend religious services. Id. Furthermore,
DeMoss has presented no evidence from which this court can conclude TDCJ’s
“voluntary cessation is a sham for continuing possibly unlawful conduct.” Id.
Therefore, TDCJ’s abandonment of its cell restriction policy moots DeMoss’s
claim for injunctive and declaratory relief. See id. at 326; see also Harris v. City
of Houston, 151 F.3d 186, 189 (5th Cir. 1998) (“[W]e find it beyond dispute that
a request for injunctive relief generally becomes moot upon the happening of the
event sought to be enjoined.”).           Accordingly, we vacate the district court’s
judgment, insofar as it held that the cell restriction policy did not violate
RLUIPA or DeMoss’s constitutional rights. See Sossamon, 560 F.3d at 326 &
n.15 (“When . . . a party who has prevailed below makes the case moot by his
unilateral action, a vacatur must be granted.” (citation and internal quotation
marks omitted)).
               b.     Monetary Damages
       DeMoss seeks monetary damages “for the times he was denied access to
religious services” under the cell restriction policy, which the district court found
violated RLUPIA to the extent that it had been unequally enforced by TDCJ
staff. Although this claim is not mooted by Defendants’ change to the cell
restriction policy, see Sossamon, 560 F.3d at 326, DeMoss is not entitled to
damages from the unequal enforcement of the cell restriction policy. RLUIPA
does not create a cause of action for damages against “Texas and the defendants
in their official capacities,”1 nor does it create a “cause of action against


       1
           The Supreme Court has granted certiorari in Sossamon on the limited issue of
“ ‘[w]hether an individual may sue a State or state official in his official capacity for damages
for violations of the Religious Land Use and Institutionalized Persons Act, 42 U.S.C. § 2000cc
et seq. (2000 ed.).’ ” Sossamon v. Texas, 130 S. Ct. 3319 (2010). Despite the grant of certiorari,
we continue to follow Sossamon as binding precedent. See, e.g., Wicker v. McCotter, 798 F.2d
6
     Case: 09-50078 Document: 00511398419 Page: 7 Date Filed: 03/02/2011



                                    No. 09-50078

defendants in their individual capacities.” Id. at 331 & n.51. Furthermore, to
the extent DeMoss seeks compensatory damages stemming from the unequal
enforcement of the policy, that claim is also barred by 42 U.S.C. § 1997e(e)
because he has not alleged any physical injury stemming from the cell restriction
policy. Mayfield, 529 F.3d at 605–06.
       3.     TDCJ’s Religious Text Policy
       DeMoss next argues that the district court improperly dismissed his
challenge to TDCJ’s religious text policy, which forbids inmates from carrying
a pocket Bible or Qur’an in certain locations. In his complaint, DeMoss stated
that the policy against allowing a Bible or Qur’an at medical appointments
deprived him of his ability to read them while he sought medical care. In his
response to Defendants’ motion for summary judgment, DeMoss stated that he
had twice been denied his pocket Qur’an during medical visits and that TDCJ
policies also prevented him from carrying a pocket Bible or Qur’an while on job
assignment, while in the recreation yard, and while in transit. The district court
determined that DeMoss had failed to state a claim because he had failed to
prove that “a temporary lack of access to reading material places more than a de
minimis burden on his right to free speech or the exercise of his religion.” See
28 U.S.C. §§ 1915(e)(B)(ii), 1915A(b)(1).
       This court employs the same de novo standard to review the dismissal of
a claim pursuant to the Prison Litigation Reform Act as it uses to review
dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6). Black v. Warren,
134 F.3d 732, 733–34 (5th Cir. 1998) (per curiam). A complaint will survive a
motion to dismiss if it contains “sufficient factual matter, accepted as true, to
‘state a claim to relief that is plausible on its face.’ ” Ashcroft v. Iqbal, 129 S. Ct.
1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).



155, 157–58 (5th Cir. 1986).

                                           7
    Case: 09-50078 Document: 00511398419 Page: 8 Date Filed: 03/02/2011



                                   No. 09-50078

A plaintiff meets this standard when he “pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Id.
      We agree with the district court and conclude that DeMoss failed to state
a claim entitling him to relief regarding TDCJ’s religious text policy. There is
no dispute that reading the Qur’an is part of DeMoss’s religious practice. In his
complaint and response to Defendants’ motion for summary judgment, DeMoss
emphasized the importance of the Qur’an to those of the Muslim faith and stated
that reading the Qur’an provided him with “useful studies and development
toward proper morality.” However, DeMoss’s complaint was deficient because
the facts, as pled, did not demonstrate a plausible conflict between TDCJ’s
policies and his religious practice. DeMoss alleged that the TDCJ policies had
prevented him from carrying a pocket Qur’an with him out into the recreation
yard, on two medical visits, and while on job assignment. Crucially, DeMoss did
not allege that these restrictions required him to “act in a way that violated his
religious beliefs,” Adkins, 393 F.3d at 570, by forcing him to abandon his study
of the Qur’an. Nor did his complaint allege facts that suggested he was forced
to choose between studying the Qur’an as his faith required and a generally
available, non-trivial benefit. See id. Based on how DeMoss characterized his
religious practice, therefore, he did not allege facts from which the district court
could conclude that the TDCJ policies “truly pressure[d] him to significantly
modify his religious behavior and significantly violate his religious beliefs.” Id.
      On appeal, DeMoss characterized his religious practice as requiring him
to “read Qur’an daily as well as to memorize and recite,” and claims that TDCJ’s
transit policy denied him access to his Qur’an for five days after the conclusion
of his bench trial. These factual allegations were not in his original complaint
or response to Defendants’ motion for summary judgment, so we do not consider
them. See, e.g., Theriot v. Parish of Jefferson, 185 F.3d 477, 491 n.26 (5th Cir.

                                         8
    Case: 09-50078 Document: 00511398419 Page: 9 Date Filed: 03/02/2011



                                   No. 09-50078

1999) (“An appellate court . . . may not consider facts which were not before the
district court at the time of the challenged ruling.”). Therefore we affirm the
district court’s dismissal for failure to state a claim.
        4.    TDCJ’s Dayroom Policy
        DeMoss next challenges the district court’s ruling regarding TDCJ’s policy
against allowing inmates to stand for long periods of time in prison dayrooms.
As explained to the district court, inmates must sit in the dayrooms to ensure
that the roving security officer has an unobstructed view of inmate conduct while
they use the dayrooms. After the bench trial, the district court concluded that
this policy did not violate RLUIPA because it did not impose a substantial
burden on DeMoss’s religious exercise and was the “least restrictive means of
addressing a compelling governmental interest.”            There is no dispute that
DeMoss’s religious practice requires him to pray five times a day at set times for
anywhere from four to twenty minutes, during which time he must stand, kneel,
and bow. Therefore, we consider first whether DeMoss has met his burden of
proving that the dayroom policy imposes a substantial burden on his ability to
pray.
        DeMoss argues that TDCJ’s dayroom policy imposes a substantial burden
on his religious practice because it requires him to choose between praying in a
timely manner or standing during prayer in violation of the dayroom policy,
which could result in further disciplinary action. This argument does not give
a complete picture of the burden the dayroom policy imposes on DeMoss’s ability
to pray. DeMoss’s ability to stand, kneel, and bow is not restricted in the
recreation yard or in his cell, and he has hourly access to these locations from
the dayroom. Thus, DeMoss is not faced with a choice between timely saying his
prayers and violating TDCJ policy, but rather must choose between using the
dayroom during certain hours and praying.          Although the dayroom policy
burdens DeMoss by requiring him to anticipate when he must leave the dayroom

                                         9
    Case: 09-50078 Document: 00511398419 Page: 10 Date Filed: 03/02/2011



                                  No. 09-50078

to pray, this burden is not substantial because it does not pressure him to
significantly modify his religious behavior or significantly violate his religious
beliefs. Therefore, DeMoss is not entitled to relief on his claim that the dayroom
policy was a substantial burden on the exercise of his religious beliefs, and we
need not address whether this policy advances a compelling state interest and
is the least restrictive means of achieving that interest.
      5.    TDCJ’s Grooming Policy
      DeMoss next challenges the district court’s ruling that TDCJ’s grooming
policy did not violate RLUIPA. This policy states that all inmates, except those
who have been issued medical exemptions, must be clean shaven. Although the
Defendants disputed whether DeMoss’s religious practice requires him to wear
a beard of some length before the district court, they have not reurged this
argument on appeal. Nor do the Defendants here challenge DeMoss’s assertion
that the grooming policy imposes a substantial burden on that religious practice.
Therefore, this issue turns on whether the district court properly concluded that
Defendants met their burden of proving that the grooming policy served a
compelling governmental interest and was the least restrictive means of serving
that interest.
            a.    Compelling Interest
      The district court identified several compelling interests that TDCJ’s
grooming policy served: it ensures rapid identification of inmates, it prevents
the concealment of dangerous contraband, and it reduces TDCJ’s operational
costs. Based on the evidence the district court heard during the bench trial, its
findings of fact regarding each of these concerns were not clearly erroneous.
      The district court heard testimony from prison officials stating that the
grooming policy ensures inmates can be properly identified at security
checkpoints in the prison. Security staff at checkpoints rely on being able to
match the inmate’s face with the photograph on his identification card, which

                                       10
    Case: 09-50078 Document: 00511398419 Page: 11 Date Filed: 03/02/2011



                                  No. 09-50078

shows him clean-shaven. Security staff cannot identify inmates by memory
because the staff size is small in comparison to the number of inmates, staff is
frequently rotated throughout different areas of the prison, and staff turnover
is frequent.     Officials also testified that speedy identification issues are
exacerbated when an inmate has escaped because the public may not be able to
quickly identify an escaped inmate based on his identification picture if he has
grown a beard. Additionally, a TDCJ official testified that the grooming policy
enabled security staff to identify gang affiliations that could be covered by a
beard, which would frustrate efforts to administratively segregate gang
members with violent histories from the rest of the prison population. Finally,
the district court heard testimony from several prison officials that the grooming
policy ensures that inmates are not able to conceal bits of razor, cell phone SIM
cards, and other contraband in their beards. Based on these prison safety and
public safety concerns, the grooming policy furthers compelling state interests.
See Cutter, 544 U.S. at 725 n.13 (stating that “prison security is a compelling
state interest”); Longoria v. Dretke, 507 F.3d 898, 904 (5th Cir. 2007) (concluding
that a grooming policy regarding hair length is related to prison security and
advances a compelling state interest); cf. Green v. Polunsky, 229 F.3d 486, 490
(5th Cir. 2000) (concluding that, in context of a § 1983 claim, a prison’s beard
prohibition advances the legitimate penological interest of inmate identification).
            b.      Least Restrictive Means
      DeMoss also disputes the district court’s conclusion that the compelling
state interests advanced by the TDCJ’s grooming policy could not be advanced
by any different or lesser means.     The district court heard testimony from
several prison officials explaining why neither of DeMoss’s proposed alternatives
to the grooming policy—allowing a religious exemption or allowing all inmates
to grow one-quarter-inch beards—satisfied the prison’s compelling security
concerns. As noted above, testimony from TDCJ officials uniformly stated that

                                        11
     Case: 09-50078 Document: 00511398419 Page: 12 Date Filed: 03/02/2011



                                         No. 09-50078

allowing either a religious exemption or allowing all inmates to grow one-
quarter-inch beards would exacerbate the difficulty in identifying inmates at
checkpoints, increase the burden of searching for contraband, and complicate
identification in the event of escape.
       Furthermore, the district court’s finding that a partial, or total, repeal of
the grooming policy would impose additional costs on TDCJ is not clearly
erroneous. The district court heard uncontroverted testimony that allowing a
religious exemption would impose a significant administrative burden on prison
chaplains, who already spend the vast majority of their time on administrative
duties. A general repeal of the grooming policy to allow for one-quarter-inch
beards would avoid imposing an administrative burden on the chaplaincy, but
would require TDCJ to purchase additional grooming equipment and hire more
barbers thereby increasing administrative costs. Controlling these costs is a
compelling state interest of its own. See Baranowski v. Hart, 486 F.3d 112, 125
(5th Cir. 2007) (stating that a TDCJ policy related to maintaining order and
controlling prison costs involves a compelling governmental interest).
Additionally, the district court heard testimony that TDCJ security would be
unable to ensure inmates’ beard length did not exceed one-quarter inch because
the number of inmates who would wish to grow beards would likely be sizeable.
Therefore, Defendants have met their burden of proving that the grooming policy
is the least restrictive means of serving the compelling interests of prison
security and controlling costs, and it does not violate RLUIPA.2

       2
          With respect to this claim and his recording policy claim, DeMoss also argues that
the district court failed to issue a “proper pretrial order defining the remaining issues for trial”
because its order regarding the motions for summary judgment led him to believe that he had
been granted summary judgment on whether these policies imposed a substantial burden on
his practice of Islam. He avers that this mistaken belief prevented him from presenting
evidence at trial to meet his burden of proof on those issues, but the record below hints at no
such confusion. First, the district court explicitly stated that neither DeMoss nor Defendants
were entitled to summary judgment on either of DeMoss’s claims. Second, DeMoss presented
evidence at trial on the alleged burden these policies imposed on his religious exercise.

                                                12
    Case: 09-50078 Document: 00511398419 Page: 13 Date Filed: 03/02/2011



                                     No. 09-50078

      6.     TDCJ’s Recording Policy
      DeMoss’s final RLUIPA challenge is to TDCJ’s recording policy. Muslim
religious services, unlike those of all other religious groups, may be held without
prison staff or volunteers present because of a TDCJ consent decree allowing
that exemption. Therefore, TDCJ tape records all inmate-led Muslim religious
services to ensure the religious services take place and to aid in investigating
potential disciplinary violations. The district court concluded that this policy did
not impose a substantial burden on DeMoss’s exercise of religion because he had
not shown any “real burden to the exercise of the Muslim religion as a result of
the recording policy, much less a substantial one.”
      On appeal, DeMoss’s contends that the policy imposes a substantial
burden on his religious exercise because Muslims “can be threatened by prison
officials for preaching the tenets of our faith, using the tape as evidence.” The
district court wholly rejected this contention, noting that this allegation was
unsupported by evidence in the record and “contradict[s] the testimony of every
TDCJ official who testified.” Prison officials unanimously testified that tape
recordings are not used to discipline inmates for the discussion of religious
topics. DeMoss disputed this evidence by testifying to a lone incident in which
an inmate was threatened with discipline for disparaging other religions during
a Muslim service. None of his witnesses stated that he had personally been
disciplined for discussing religious topics at inmate led gatherings, that the
recordings of religious services had ever been used to discipline him, or that the
recording policy prevented him from discussing religious topics at inmate-led
services. Therefore, the district court’s finding of fact that Muslim inmates could
not be threatened with disciplinary proceedings for participating in religious
discussion was not clearly erroneous. Because DeMoss has not identified how



Therefore, this argument is without merit.

                                             13
     Case: 09-50078 Document: 00511398419 Page: 14 Date Filed: 03/02/2011



                                   No. 09-50078

the recording policy pressures him to significantly modify his religious behavior,
we agree with the district court’s conclusion that TDCJ’s recording policy does
not impose a substantial burden on DeMoss’s religious practice.
B.    DeMoss’s § 1983 Claim
      DeMoss’s final argument is that the district court erred in concluding that
the TDCJ recording policy does not violate his First Amendment rights.
Although DeMoss asserted many constitutional claims under § 1983 before the
district court, on appeal, he has explicitly disclaimed all save his challenge to the
recording policy. After the bench trial, the district court rendered judgment in
favor of Defendants on this claim, stating that the recording policy did not
dissuade inmates from attending or participating in Muslim religious services
and was reasonably related to a legitimate penological interest in security.
      Prison regulations that limit an inmate’s fundamental right to free speech
are valid if they are “reasonably related to legitimate penological interests.”
Turner v. Safely, 482 U.S. 78, 89 (1987). Satisfying the Turner test requires the
court to determine: (1) whether there is a “valid, rational connection between
the prison regulation and the legitimate governmental interest put forward to
justify it”; (2) whether “there are alternative means of exercising the right that
remain open to prison inmates”; (3) what “impact accommodation of the asserted
constitutional right will have on guards and other inmates”; and (4) whether
there is an “absence of ready alternatives.” Id. at 89–90 (citations and internal
quotation marks omitted).
      DeMoss argues that the recording policy is irrational and does not serve
any legitimate TDCJ interest. As noted above, the recording policy ensures that
TDCJ is able to investigate into possible disciplinary violations that may have
occurred during inmate-led religious services and, relatedly, ensures that
services stay on religious topics. TDCJ officials first became aware of the need
to record inmate-led religious services when a tape was shown at an

                                         14
    Case: 09-50078 Document: 00511398419 Page: 15 Date Filed: 03/02/2011



                                   No. 09-50078

unmonitored religious service that contained anti-government rhetoric,
promoted violence, and disparaged other religious groups. Thus, the district
court correctly concluded that the recording policy had a rational connection to
the legitimate governmental interest in prison safety.
      Additionally, TDCJ’s recording policy did not foreclose alternative avenues
of religious expression. DeMoss presented scant evidence that the recording
policy stifled his ability to express his religious beliefs at religious services; as
discussed above, the overwhelming evidence in the record stated that religious
service recordings were not used to punish inmates for religious discussion. See
Mayfield, 529 F.3d at 609 (asking “whether the regulation entirely stifles the
prisoner’s religious expression” (citation and internal quotation marks omitted)).
      Furthermore, the Defendants point out that the only alternative to
recording religious services would be to have staff or approved outside volunteers
present, or, as with other religious groups, cancel services when no staff or
volunteers are available. Either alternative would saddle TDCJ with additional
administrative costs, take staff away from other postings in the prison, or reduce
the number of services available for Muslim inmates. See Mayfield, 529 F.3d at
610 (noting that “prison security could be seriously compromised by the need to
remove personnel from their usual security posts”). Thus, DeMoss has failed to
point to “an alternative that fully accommodates the prisoner’s rights at de
minimis cost to valid penological interests.” Turner, 482 U.S. at 91.
                               III. CONCLUSION
      For the foregoing reasons the judgment of the district court is AFFIRMED.
All pending motions are DENIED.




                                         15